                       Case 3:17-cv-05659-WHA Document 250 Filed 11/26/18 Page 1 of 2

                                              I   RELL          & MANELLA                         LLP
                                                      A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
                                                          INCLUDING PROFESSIONAL CORPORATIONS

1800 AVENUE OF THE STARS, SUITE 900               840 NEWPORT CENTER DRIVE, SUITE 400
                                                                                                                           TELEPHONE (949) 760-0991
    LOS ANGELES, CA 90067-4276
     TELEPHONE (310) 277-1010                N E W P O R T B E AC H , C A L I F O R N I A 9 2 6 6 0 - 6 3 2 4                FACSIMILE (949) 760-5200
      FACSIMILE (310) 203-7199                                                                                                  WEBSITE:     www.irell.com

                                                                                                                                    WRITER'S DIRECT
                                                                                                                                TELEPHONE (949) 760-5222
                                                                                                                                    RCarson@irell.com


                                                             November 26, 2018

            Hon. William Alsup
            U.S. District Court, Northern District of California
                       Re:       Finjan, Inc. v. Juniper Networks, Inc., Case No. 3:17-cv-05659-WHA

            Dear Judge Alsup:
                   Defendant Juniper Networks, Inc. (“Juniper”) writes to request that the Court strike
            Paragraph 6 of the Declaration Of Kristopher Kastens In Support Of Plaintiff Finjan, Inc.’s Reply
            Brief To Its Motion To Exclude Opinions Of Damages Expert Dr. Keith Ugone (Dkt. 245-1).
                    In Paragraph 6 of Mr. Kastens’s declaration Mr. Kastens avers: “Juniper never informed
            Finjan that its production of source code for the accused products was specific to only certain
            models of SRX products.” This statement is incorrect and should be stricken. As a professional
            courtesy, Juniper provided Finjan with notice of this error, and allowed Finjan the opportunity to
            correct it. Finjan refused. See Ex. 1 (Email Chain and Attached Letter to Kramer Levin).
                   Juniper did, in fact, “inform[] Finjan that its production of source code for the accused
            products was specific to only certain models of SRX products.” Specifically, on March 26, 2018,
            Juniper responded to Finjan’s Interrogatory Request No. 3 as follows: “Juniper directs Finjan to
            the directory structure provided on the secured review computer to identify the products
            corresponding to the source code by product name and release and the directories and
            subdirectories of the source code corresponding to the active source code incorporated into each
            of the products. The table below shows the versions of Junos corresponding to specific SRX
            Gateways.” Ex. 2 (Juniper’s Resp. to Finjan’s Interrogatory No. 3). Additionally, Juniper
            provided the following table in its response, which demonstrates that the source code varies
            between the different SRX models.
                             Junos      Junos       Junos          Junos          Junos          Junos           Junos    Junos       Junos
                              12.1     12.1X44     12.1X45        12.1X46        12.1X47        12.3X48         15.1X49    17.3        17.4
             Release
             Date            3/28/12   1/18/13      7/17/13       12/30/13        8/18/14         3/6/15        6/30/15   8/25/17    12/21/17
             SRX110              ✓       ✓             ✓              ✓               ✓                ✓          ✕         ✕            ✕
             SRX220              ✓       ✓             ✓              ✓               ✓                ✓          ✕         ✕            ✕
             SRX3XX              ✕       ✕             ✕              ✕              ✕                 ✕          ✓         ✓            ✓
             SRX550           N/A        ✓             ✓              ✓               ✓                ✓          ✓         ✓            ✓
             SRX1400             ✓       ✓             ✓              ✓               ✓                ✓          ✕         ✕            ✕
             SRX1500             ✕       ✕             ✕              ✕              ✕                 ✕          ✓         ✓            ✓
             SRX3400             ✓       ✓             ✓              ✓               ✓                ✓          ✕         ✕            ✕




            10613782
                 Case 3:17-cv-05659-WHA Document 250 Filed 11/26/18 Page 2 of 2
IRELL & MANELLA                               LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




     SRX3600              ✓              ✓          ✓   ✓           ✓      ✓          ✕   ✕      ✕
     SRX4100              ✕              ✕          ✕   ✕         ✕        ✕          ✓   ✓      ✓
     SRX4200              ✕              ✕          ✕   ✕         ✕        ✕          ✓   ✓      ✓
     SRX5400              ✓              ✓          ✓   ✓           ✓      ✓          ✓   ✓      ✓
     SRX5600              ✓              ✓          ✓   ✓           ✓      ✓          ✓   ✓      ✓
     SRX5800              ✓              ✓          ✓   ✓           ✓      ✓          ✓   ✓      ✓
     vSRX                 ✕              ✕          ✕   ✓           ✓      ✓          ✓   ✓      ✓
     cSRX                 ✕              ✕          ✕   ✕         ✕        ✕          ✕   ✕      ✕

   See id.
           Juniper believes Finjan submitted this false statement as part of its effort to expand the list
   of accused products from “(1) Juniper’s SRX Gateways used in combination with Sky ATP and
   (2) Sky ATP alone” (See Dkt. 98 (Finjan’s Mot. for Summ. J.) at 1; Dkt. 185 (Order re Finjan Mot.
   for Summ. J.) at 3) to include SRX Gateways that contain code that could allow them to interface
   with Sky ATP, whether or not they were ever used in combination with each other. This issue is
   addressed in detail in the Daubert motions and other pre-trial briefings the parties have submitted
   or are submitting to the Court.



                                                            Respectfully submitted,
                                                            /s/ Rebecca L. Carson
                                                            Rebecca L. Carson
                                                            IRELL & MANELLA LLP
                                                            Attorneys for Defendant
                                                            Juniper Networks, Inc.




   10613782                                                   -2-
